
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 774
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Fattah (for
			 himself, Mr. Roskam,
			 Mr. Dicks,
			 Mr. Towns,
			 Mr. Larsen of Washington,
			 Ms. Loretta Sanchez of California,
			 Ms. McCollum,
			 Mr. Franks of Arizona,
			 Ms. Hirono,
			 Ms. Lee of California,
			 Mr. Costa,
			 Mr. Johnson of Georgia,
			 Mr. Thompson of Pennsylvania,
			 Mr. Pearce,
			 Mr. Scott of Virginia,
			 Ms. Speier,
			 Ms. Richardson,
			 Ms. Norton,
			 Mr. Cummings,
			 Mr. Van Hollen,
			 Ms. Moore,
			 Mr. McGovern, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Boys & Girls Clubs of America should be commended
		  for their unique role in improving outcomes for millions of youth and thousands
		  of communities.
	
	
		Whereas, in 1956, Boys Clubs of America celebrated its
			 50th anniversary and received a U.S. Congressional Charter which Congress
			 amended and renewed in 1990 as the Boys & Girls Clubs of America;
		Whereas the Boys & Girls Clubs of America have
			 significantly improved the quality of life for many youth and have transformed
			 them into leaders and responsible citizens of the United States;
		Whereas the Boys & Girls Clubs, through their efforts
			 and roles in communities nationwide, are having a significant impact on various
			 challenges facing young people today including high school graduation,
			 proficiency in science, technology, engineering, and math and 21st century
			 skill development;
		Whereas evaluations of specific Boys & Girls Clubs of
			 America programs and the overall club experience have found several outcomes
			 linked to participation, including reduction in delinquent behaviors, increased
			 academic achievement, increased access to and safe utilization of technology,
			 and increased career goals and improved attitudes toward school;
		Whereas the Boys & Girls Clubs effectively leverage
			 limited Federal investment to support clubs in the most underresourced of
			 communities, raising the majority of their funding privately;
		Whereas Boys & Girls Clubs serve diverse youth in
			 urban, suburban, and rural communities and on military bases and Native
			 American reservations;
		Whereas there are currently 3,985 chartered Boys &
			 Girls Clubs serving 4.1 million young people;
		Whereas, on April 28, 2012, the Boys & Girls Clubs of
			 America signed an agreement with FIRST (For Inspiration and Recognition of
			 Science and Technology) in St. Louis to bring competitive robotics programs to
			 4 million American youth by 2015; and
		Whereas Boys & Girls Clubs provide direction for
			 children that helps improve outcomes and reduces risky or anti-social behavior
			 among youth by providing positive role models: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Boys & Girls Clubs of
			 America for their work serving the youth of our Nation and strengthening our
			 communities;
			(2)recognizes the
			 importance of high-impact youth mentoring in ensuring positive outcomes for
			 youth of all backgrounds;
			(3)supports youth
			 mentoring as a strategy to reduce anti-social and risky youth behavior and
			 develop productive, contributing young adults;
			(4)encourages the Boys & Girls Clubs of
			 America to continue and expand programs that expose young people to Science,
			 Technology, Engineering and Math (STEM); and
			(5)commits to find
			 ways to increase the Federal strategic and financial partnerships between the
			 Boys & Girls Clubs of America and various Federal agencies and departments
			 in order to serve even more young people.
			
